DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 21, 22, 23, 25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over West et al (US 4,916,270) in view of Walters (US 2008/0061050). 
West shows the claimed end assembly including a gooseneck (21), a diffuser sleeve (27) having an inner cavity and a wall with a hole (30), a contact tip (37) positioned within the inner cavity, the contact tip having a first end that extends into a matching indentation of the diffuser sleeve, the first end of the contact tip, a nozzle (22) having a gas channel (22c) and connected to the diffuser sleeve wherein the nozzle 
Walters shows it is known to provide a contact tip (12) which is a tubular shape that includes its first end surface having a convex and bulbous end that is threaded to a concave and curved inner surface of a diffuser sleeve (16). Also, see Figures 2 and 3. 
In view of Walters, it would have been obvious to one of ordinary skill in the art to adapt West having the contact tip first end that is further provided with a convex bulbous end surface that is engaged in abutting relationship with the concave inner surface of the indentation of the diffuser sleeve as another form of contact tip that can also predictably allow a good and secured attachment of the contact tip with the diffuser as known in the art.  
With respect to claims 4, 5 and 21, West further shows a chamber (27b, 22g/c) having opposed first and second ends located along the diffuser sleeve and the contact tip wherein the size of the chamber varies along the length including the first end having a chamber size (27b) that is smaller at the first end than the second end. 
With respect to claims 22 and 23, West shows the curved end surface of the contact tip matches fully with the curved inner surface of the indention. 

With respect to claim 29, West further shows the hole (30) in the wall of the diffuser sleeve that extends outwardly through the wall. 
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over West in view of Walters as applied to claims 1, 4, 5, 21, 22, 23, 25 and 29 above and further in view of Grimmett et al (US 2007/0228729).
West in view of Walters shows the structure claimed including the internal and external threads but does not show that these threads are buttress threads. 
Grimmett shows it is well known in the art that the threads can be provided in the form of buttress threads. 
In view of Grimmett, it would have been obvious to one of ordinary skill in the art to adapt West in view of Walters with the internal and external threads that are provided in the buttress threads which is a known form of threads that can be alternatively provided for a secure threaded connection as known in the art.
Allowable Subject Matter
Claims 28, 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 3/14/21 have been fully considered but they are not persuasive. 

The applicant argues the end portion (42) shown by Walters cannot be interpreted as being convex and bulbous in light of other recitations of the feature. This argument is not deemed persuasive since the terms convex and bulbous are broad and there is no specific claim structure that defines the claimed convex and bulbous distinct from that of Walters. As the end portion (42) of Walters is threaded or rotated into the diffuser sleeve (42), the threaded portion is deemed curved that is engaged into an indentation which is also shown by the convex portion of the diffuser sleeve.
Thus, the applicant’s arguments are not deemed persuasive. 
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SANG Y PAIK/Primary Examiner, Art Unit 3761